IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-10471
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

ABRAHAM PADILLA, also known as
Bene Padilla,

                                         Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Northern District of Texas
                    USDC No. 3:94-CR-339-1-R
                       - - - - - - - - - -
                        December 13, 2000

Before DAVIS, STEWART, and PARKER, Circuit Judges.

PER CURIAM:*

     Abraham Padilla, federal prisoner # 67276-079, requests

leave to proceed in forma pauperis (IFP) in appealing from the

district court’s denial of his motion for modification of the

imposed term of imprisonment under 18 U.S.C. § 3582(c)(2).

Padilla argues that (1) the Government and arresting officers had

no search warrant when they illegally searched his residence;

(2) the district court erred in denying his motion to withdraw

his guilty plea; (3) the district court sentenced Padilla even


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-10471
                                -2-

though it had never accepted his guilty plea; (4) the amount of

drugs attributed to Padilla was not the amount provided for in

the plea agreement or consistent with the amount understood

between him and his counsel; (5) the district court impermissibly

accepted the Government’s estimate of the amount of drugs; and

(6) appellate counsel failed to order sentencing transcripts on

appeal.   These claims, which are not based upon an amendment to

the Sentencing Guidelines, are not cognizable in an 18 U.S.C.

§ 3582(c)(2) motion.   See, e.g., United States v.

Gonzalez-Balderas, 105 F.3d 981, 982 (5th Cir. 1997).

     Padilla also seeks relief on the basis of Amendments 503 and

518 to the Sentencing Guidelines.   Amendment 503, which was

effective November 1, 1994, was already in effect when Padilla

was sentenced in 1995 and therefore will not support a motion

under 18 U.S.C. § 3582(c)(2).   U.S.S.G. App. C, amendment 503;

see United States v. Shaw, 30 F.3d 26, 29 (5th Cir. 1994).

Amendment 518 is not one of the amendments listed as retroactive

under U.S.S.G. § 1B1.10(c), a requirement for an 18 U.S.C.

§ 3582(c)(2) motion.    Accordingly, Padilla’s claim based upon

Amendment 518 is not cognizable under 18 U.S.C. § 3582(c)(2).

See United States v. Miller, 903 F.2d 341, 349 (5th Cir. 1990).

     Padilla’s appeal is without arguable merit and is thus

frivolous.   Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).

Padilla’s request for leave to proceed IFP is DENIED, and the

appeal is DISMISSED.   5th Cir. R. 42.2.

     IFP DENIED.   APPEAL DISMISSED.